Citation Nr: 0521997	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for multiple joint arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to May 1989.  He had in excess of 13 years of 
prior active service, the dates of which have not been 
verified.  This matter is before the Board of Veterans' 
Appeals (Board) from a rating decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A hearing was held before a hearing officer at 
the RO in November 2002.  In August 2004 the Board remanded 
this matter to develop additional evidence.  Notably, this 
appeal does not encompass lumbar spine arthritis, as such 
disability is service connected.  

The matter of entitlement to service connection for multiple 
joint arthritis based on de novo review is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran will be notified if any action 
on his part is required.  


FINDINGS OF FACT

1.  An unappealed rating decision in August 1999 denied 
service connection for multiple joint arthritis essentially 
on the basis that such disability was not shown.

2.  Evidence received since August 1999 includes competent 
evidence that the veteran has, or may have, arthritis is 
various joints, bears directly and substantially on the 
matter at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  Evidence received since the August 1999 rating decision 
is new and material, and the claim seeking service connection 
for multiple joint arthritis may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (effective prior 
to August 29, 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  All pertinent mandates of the 
VCAA and implementing regulations appear met.  

The veteran was notified why his claim was denied in the 
March 2002 rating decision and in a February 2003 statement 
of the case (SOC).  A July 2001 letter (before the appealed 
rating decision), while not specifically mentioning "VCAA," 
informed the veteran of his and VA's respective 
responsibilities in claims development, and what type of 
evidence he needed to prevail in the service connection 
claim.  The letter advised the veteran that he should submit 
additional evidence in support of his claim within 60 days, 
but added that evidence received within one year would be 
considered.  A letter of August 2004 also informed the 
veteran of his and VA's respective responsibilities in claims 
development, and what type of evidence he needed to prevail 
in the service connection claim.  A February 2005 
supplemental SOC (SSOC) outlined pertinent VCAA provisions.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content, the July 2001 letter advised the 
veteran what type of evidence was necessary to establish 
entitlement to the benefit sought (and by inference what he 
should submit).  The February 2005 SSOC, at page three, 
advised the veteran to "provide any evidence in [his] 
possession that pertains" to his claim.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained all 
available service medical records and postservice VA and 
private treatment records.  Notably, as the veteran had 
indicated he was seen for the disability at issue at a 
military facility in Germany, exhaustive efforts were made to 
locate such records.  The military facility in Germany 
indicated that the records had been forwarded to a military 
medical facility in Hawaii.  That facility in turn indicated 
that the records were not there, and that all pre-1997 
records (such as those sought) were retired to the National 
Personnel Records Center (NPRC) in St. Louis.  As NPRC had 
forwarded all of the veteran's records to VA, no further 
avenue of search for the records remains available.  The 
veteran has been afforded VA examinations, most recently in 
April 2003.  The record is complete.  VA's duty to assist is 
met.  

[Notably, the VCAA also revised, 38 C.F.R. § 3.156(a), which 
defines "new and material evidence," for claims filed on or 
after August 29, 2001.  As the instant petitions to reopen 
were filed before that date (in a January 2001 statement; see 
VA Form 21-4138), the new definition does not apply.]  

Finally, the decision below is favorable to the veteran, and 
he is not prejudiced by the Board's proceeding with appellate 
review.

Factual Basis

The veteran's service medical records include a January 1977 
health record which notes complaints of joint pain.  Physical 
examination was unremarkable.  The diagnosis was rule out 
rheumatoid arthritis.  An August 1977 Report of Medical 
Examination shows findings of left shoulder and right hand 
arthritis by history.  A January 1979 health record notes 
complaints of pain in the fingers, shoulders, and knees.  
Degenerative joint disease, rule out rheumatoid factor was 
diagnosed.  An August 1980 health record includes a diagnosis 
of mild rheumatoid arthritis.  A September 1980 health record 
notes no evidence of rheumatoid disorder.  X-rays of the 
shoulders, elbows, wrists, hands, and hips were all within 
normal limits.  Lumbar spine degenerative joint disease was 
diagnosed in January 1986.  On March 1989 service retirement 
examination lumbar spine degenerative joint disease was 
diagnosed.  

On July 1989 VA examination the examiner commented that the 
veteran had arthritis of the left shoulder, left hand, and 
left foot.  A July 1989 X-ray was interpreted as showing 
normal left shoulder.  

The RO denied service connection for multiple joint arthritis 
in September 1989, finding that multiple joint/rheumatoid 
arthritis was not shown.  The veteran did not appeal this 
decision.  

A February 1999 VA progress note reflects that the veteran 
complained of right shoulder pain; right shoulder 
degenerative joint disease (confirmed by X-ray evidence) was 
diagnosed.

An August 1999 RO rating decision declined to reopen a claim 
of service connection for multiple joint arthritis, 
essentially based on a finding that the evidence still did 
not show multiple joint arthritis.  The veteran did not 
appeal this decision.  

October 2000 private magnetic resonance imaging (MRI) 
revealed left shoulder degenerative capsular hypertrophy and 
spurring of the left acromioclavicular joint.  

At a November 2002 hearing the veteran testified that he was 
found to have rheumatoid arthritis during service in 1976, 
and that the affected joints included the left hand, left 
shoulder, and the knees.  He also stated that he was treated 
for arthritis at Heidelberg Military Community Hospital in 
Germany within one year of his service separation.  

On April 2003 VA examination by a physician's assistant 
(countersigned by a physician) left shoulder subacromial spur 
with impingement syndrome, left hip tendonitis, and left 
ankle arthritis were diagnosed.  The examiner opined that it 
was less likely than not that arthritis of the left shoulder 
and left hip occurred as a result of the veteran's military 
service, but did not comment regarding the left ankle 
arthritis.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a), 
(effective for claims to reopen filed prior to August 29, 
2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The August 1999 rating decision declining to reopen the claim 
of service connection for multiple joint arthritis was not 
appealed, and became final.  38 U.S.C.A. § 7105.  Generally, 
a final VA decision may not be reopened and allowed, and a 
claim based on the same factual basis may not be considered.  
However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim." 

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); See Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  [As was previously noted, an 
amended version of 38 C.F.R. § 3.156(a) does not apply.]

The August 1999 decision was based essentially on a finding 
that multiple joint arthritis continued to not be shown.  
Relevant evidence added to the record since the August 1999 
RO rating decision includes an October 2000 private MRI test 
report which shows findings of left shoulder moderate 
degenerative capsular hypertrophy and spurring of the left 
acromioclavicular joint.  On April 2003 VA examination left 
shoulder subacromial spur with impingement syndrome, left hip 
tendonitis, and left ankle arthritis were diagnosed.  This 
evidence is both new and material.  It was not previously of 
record; and, as it shows (or tends to show) that the veteran 
has arthritis of various joints (the disability the issue), 
something not previously shown, it bears "directly and 
substantially" upon the specific matter under consideration.  
Hence, it is "so significant that it must be considered in 
order to fairly decide the merits of the claim."  
Accordingly, the claim of service connection for multiple 
joint arthritis may, and must, be reopened.


ORDER

The appeal to reopen a claim of service connection for 
multiple joint arthritis is granted.  


REMAND

During service the veteran was seen on a number of occasions 
for what appears to have been migratory arthritic-type 
multiple joint pain.  The physician's assistant who examined 
the veteran in April 2003 commented regarding the etiology of 
the arthritis then found in some (but not all, specifically 
not the left ankle) joints.  It remains unclear whether or 
not any current multiple joint arthritis is related to the 
complaints for which the veteran was seen in service.  
Accordingly, a VA examination to obtain an advisory medical 
opinion is indicated.  

The case is REMANDED to the RO for the following:

1.  The RO should arrange for the veteran 
to be examined by an orthopedic 
specialist to determine the nature and 
likely etiology of his current multiple 
joint arthritis.  The veteran's claims 
folder must be reviewed by the examiner, 
and any tests or studies indicated should 
be completed.  Specifically, the 
physician should: 

(a) Indicate whether the veteran now has 
multiple joint (generalized) degenerative 
or rheumatoid arthritis. 

(b) Opine whether the veteran's multiple 
joint complaints (and suggested diagnoses 
of rheumatoid and lumbar degenerative 
arthritis) in service establish a 
diagnosis of multiple joint 
degenerative/rheumatoid arthritis in 
service.  

(c) Opine whether it is at least as 
likely as not that any current multiple 
joint arthritis is related to service, 
and specifically to the complaints and 
findings noted therein.  

2.  The RO should then re-adjudicate the 
claim de novo.  If it remains denied, the 
appellant and his representative should 
be provided an appropriate SSOC and given 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


